Citation Nr: 1702467	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  13-17 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected chondromalacia patella with popliteal Baker's cyst of the right knee. 

2.  Entitlement to an evaluation in excess of 10 percent for service-connected chondromalacia patella with popliteal Baker's cyst of the left knee.

3.  Entitlement an effective date earlier than June 30, 1987, for the grant of service connection for chondromalacia patella with popliteal Baker's cyst of the right knee.

4.  Entitlement an effective date earlier than June 30, 1987, for the grant of service connection for chondromalacia patella with popliteal Baker's cyst of the left knee.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).




WITNESSES AT HEARING ON APPEAL

Veteran and Father


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to December 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2011 and January 2013 rating decisions.

In July 2012, the Veteran testified at a local hearing before a Decision Review Officer (DRO) at the Reno Nevada, RO.  A transcript of the hearing is of record.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the DRO or Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the DRO fully explained the issues on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claims.  Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor has he identified any prejudice in the conduct of the DRO hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

In June 2013, the Veteran requested a video conference hearing before a member of the Board.  The Veteran was scheduled for a video conference hearing on December 1, 2016, for which he failed to report.  As he has not requested that this hearing be rescheduled, nor has he provided a reason for his failure to report for this scheduled hearing, the Board will proceed to adjudicate this claim as done below without a hearing.

In reviewing the Veteran's appeals for increased ratings, the Board has not overlooked the holding of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for TDIU when the appellant claims he is unable to work due to a service connected disability).  Throughout the processing of this appeal, the Veteran testified at the July 2012 hearing that his service-connected knee conditions have prevented him from maintaining employment.  Therefore, as the Veteran indicated that he is unemployed or unemployable as a result of his service-connected disabilities, the Board finds that Rice is applicable to the current appeal and the issue of entitlement to TDIU should be construed as being on appeal.  See Rice, 22 Vet. App. 447  , citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected chondromalacia patella with popliteal Baker's cyst of the right knee is manifested by complaints of pain and limitation of flexion to 120 degrees.

2.  The Veteran's service-connected chondromalacia patella with popliteal Baker's cyst of the left knee is manifested by complaints of pain and limitation of flexion to 120 degrees.

3.  The first evidence of record indicating that the Veteran filed claims for service connection for knee conditions was received by VA on June 30, 1987.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for service-connected chondromalacia patella with popliteal Baker's cyst of the right knee were not met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5014, 5260 (2015).

2.  The criteria for a disability rating in excess of 10 percent for service-connected chondromalacia patella with popliteal Baker's cyst of the left knee were not met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5014, 5260 (2015).

3.  The criteria for an effective date prior to June 30, 1987, for the grant of service connection for chondromalacia patella with popliteal Baker's cyst of the left knee and the right knee have not been met.  See 38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Codes 5014, 5260 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A VCAA letter dated in January 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2015); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.

Moreover, the Board notes that, for claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant post-service medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was provided VA examinations which addressed his bilateral knee disabilities in March 2011 and May 2014.  There is no objective evidence indicating that there has been a material change in the severity of these service-connected knee disabilities since he was last examined.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds these examination reports to be thorough and consistent with contemporaneous medical records.  The examinations in this case are adequate upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

1.  Entitlement to separate evaluations in excess of 10 percent each for service-connected chondromalacia patella with popliteal Baker's cyst of the right knee and of the left knee. 

In a September 2011 rating decision, the RO granted service connection for chondromalacia patella with popliteal Baker's cyst of the left and the right knees and assigned separate 10 percent evaluations, effective March 4, 2010, under Diagnostic Codes 5014-5260.  Subsequently, in a January 2013 rating decision, the RO granted a new effective date of June 30, 1987, for the grant of service connection related to each knee disability.  The Veteran is seeking higher ratings for the entire period of time on appeal.

Diagnostic Code 5014 pertains to osteomalacia and provides that such will be rated on limitation of motion of the affected parts as degenerative arthritis.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

According to Diagnostic Code 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees; a 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a.

Separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both currently codified under 38 C.F.R. § 4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 9-04 (2004).  

The Board has reviewed all relevant post-service medical records, as well as the Veteran's statements, which primarily document complaints of pain.  The Veteran underwent VA knee examinations in March 2011 and May 2014, which are of record.  

At the March 2011 VA examination, the Veteran complained of constant pain, weakness, and stiffness of both knees with recurrent swelling.  The examiner noted no history of subluxations or dislocations.  The Veteran reported that he underwent arthroscopy of the left knee due to a motor vehicle accident in 2000 when his knee hit the dashboard.  Debridement was required.  There were no constitutional signs of inflammatory arthritis.  The Veteran was limited to 1 mile or more of walking on flat and level land.  He avoided deep terrain.  Flexion ranged from 0 to 125 degrees bilaterally.  Extension was recorded at 0 degrees bilaterally.  Repetitive use caused an additional loss of 5 degrees of active flexion on the right knee.  Pain was the major functional impairment.  There was no effusion or soft-tissue swelling present.  Stress testing knees for instability, Lachman's, pivot shift, and anterior/posterior drawer sign were negative.  Collateral ligaments were stressed at 0 and 30 degrees of flexion with varus and valgus stressing.  There was no excessive looseness or laxity.  There was no ankyloses of the knees.  

At the July 2012 hearing, the Veteran testified that his knees locked up sometimes but gave out more frequently.  He testified that his knees were always swollen.

At the May 2014 VA examination, the Veteran reported chronic bilateral knee pain and episodes of buckling in both knees with occasional falls.  He reported intermittent mild swelling.  The Veteran reported that he has to stop and rest after walking 2 blocks during a flare-up.  His bilateral knee flexion was recorded at 120 degrees with painful motion beginning at 90 degrees.  His bilateral knee extension was noted at 0 degrees or any degree of hyperextension.  The Veteran did not have additional limitation in range of motion in either knee following repetitive-use testing.  Anterior instability, posterior instability, and medial-lateral instability tests were normal bilaterally.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner noted that the Veteran had never had any meniscal conditions or surgical procedures for a meniscal condition.  There was no evidence of degenerative or traumatic arthritis. 

As noted above, Diagnostic Code 5014 provides that osteomalacia will be rated on limitation of motion of the affected parts as degenerative arthritis.  With regard to the possibility of assigning an increased evaluation for either knee under Diagnostic Code 5260, there is no evidence of record reflecting that either of the Veteran's knees were limited in flexion to 30 degrees, as needed for increased 20 percent evaluations under Diagnostic Code 5260.  The March 2011 VA examination reported revealed a flexion bilaterally of 0 to 125 degrees, with 5 additional degrees of limitation on the right side only upon repetitive-use testing.  The May 2014 VA examination reported revealed a flexion bilaterally of 0 to 120 degrees.  There is no other medical evidence from this time period demonstrating a greater limitation of flexion.  As such, an increased rating cannot be assigned for the either knee under Diagnostic Code 5260.

With respect to granting increased or separate compensable ratings under Diagnostic Code 5261, there is no evidence of record reflecting that either of the Veteran's knees had limitation of extension to 10 degrees, as needed for an increased or separate compensable evaluation under this diagnostic code.  The March 2011 and May 2014 VA examination reports specifically revealed an extension of 0 degrees.  There is no other medical evidence from this time period demonstrating a greater limitation of extension.  As such, an increased rating cannot be assigned for either knee under Diagnostic Code 5261.

The Board has reviewed alternative diagnostic codes under which the Veteran could receive increased ratings for either knee.

The Board notes that Diagnostic Code 5010 addresses the issue of arthritis due to trauma, substantiated by x-ray findings, which is to be rated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a , Diagnostic Code 5010.

Degenerative arthritis, or osteoarthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In this regard, however, the Veteran is already receiving separate compensable evaluations for each knee for pain accompanying noncompensable limitation of motion of the knees under Diagnostic Code 5260.  As such, separate compensable evaluations are not warranted for either knee for pain accompanying noncompensable limitation of motion under Diagnostic Codes 5003 and 5010.

Diagnostic Code 5257 addresses impairment of the knee in the form of recurrent subluxation or lateral instability.  There is no evidence of record from this time period documenting recurrent subluxation.  The March 2011 and May 2014 VA examiners specifically noted no history of recurrent subluxation.  While the March 2011 VA examiner noted that collateral ligaments were stressed at 0 and 30 degrees of flexion with varus and valgus testing, the examiner also noted that stress testing knees for instability, Lachman's pivot shift, and anterior/posterior drawer sign were negative.  Further, it was more recently noted at the May 2014 VA examination that anterior instability, posterior instability, and medial-lateral instability tests were normal bilaterally.  Therefore, with no evidence from this time period demonstrating recurrent subluxation and no consistent medical evidence demonstrating lateral instability, compensable evaluations are not warranted for either knee under Diagnostic Code 5257.

Diagnostic Code 5258 addresses dislocated semilunar cartilage with frequent episodes of "locking", pain, and effusion.  The Board notes the Veteran reported bilateral knee pain and some locking of the knees at the July 2012 hearing.  However, the March 2011 VA examiner also specifically noted that there was no effusion bilaterally.  Moreover, there is no indication in the evidence of record that the Veteran had dislocated semilunar cartilage of either knee related to his service-connected knee disabilities.  While the Veteran reported at the March 2011 VA examination that he had undergone an arthroscopy of the left knee, requiring debridement, he further reported that this was the result of hitting his knee on the dashboard during a motor vehicle accident in 2000.  Therefore, with no evidence of effusion and dislocated semilunar cartilage of either knee related to his service connected chondromalacia patella with popliteal Baker's cyst of the right knee or the left knee, the Board finds that increased or separate evaluations are not available under Diagnostic Code 5258 for either knee.
 
Diagnostic Code 5259 addresses symptomatic removal of semilunar cartilage.  As the Veteran has not undergone a removal of semilunar cartilage of either knee due to his service-connected chondromalacia patella with popliteal Baker's cyst of the bilateral knees, the Board finds that this diagnostic code is inapplicable.  As such, compensable ratings are not available under Diagnostic Code 5259 for either knee.

The remaining applicable diagnostic codes relating to knee disabilities include Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  As there is no evidence of record showing that the Veteran has ankylosis, impairment of the tibia and fibula, or acquired, traumatic genu recurvatum with regard to either knee, these diagnostic codes are not applicable.

With respect to the possibility of assigning a higher rating under 38 C.F.R. §§ 4.40 and 4.45, there is no indication in the medical evidence of record, to include the March 2011 and May 2014 VA knee examination reports, that any subjective complaints, such as pain, fatigue, incoordination, or weakness, result in additional limitation of function so as to meet the criteria for a higher evaluation.  While the March 2011 VA examination report noted that repetitive use caused an additional loss of 5 degrees of active flexion on the right knee, this additional limitation in motion does not meet the criteria for an increased rating.  Moreover, the May 2014 VA examiner specifically noted no additional limitation upon repetitive use.  As such, an increased rating is not warranted for either knee under the Deluca criteria for any period of time on appeal.  

In evaluating these claims, the Board has considered the Veteran's June 2014 assertion that he was told in 1981 that he would be receiving an 80 to 100 percent disability rating.  The Veteran did not specify who told him this, and there is no evidence in the claims file of the Veteran ever being awarded a 80 percent or higher disability rating by VA. His VA disability rating has never been lowered, as he states, as these 10 percent ratings were assigned when his claims were first granted. Moreover, the Veteran himself has repeatedly asserted in statements and hearing testimony that he was denied access to VA benefit offices and unable to submit benefit claims prior to 1987.  Therefore, as he claims to have had no access to file benefit claims with the VA, it is unclear how he would have been told he would receive benefits by VA.  To the extent the Veteran may be asserting that he was incorrectly informed of disability benefits by the Department of Defense on his discharge from service, the Board is sympathetic to any confusion that may have been caused by miscommunication but notes that the Department of Defense has no authority or mechanism to assign or award VA disability benefits.    

In summary, the Board finds that the preponderance of the evidence is against the claims for separate evaluations in excess of 10 percent each for service-connected chondromalacia patella with popliteal Baker's cyst of the right knee and of the left knee.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  See Fenderson, supra.

2.  Entitlement an effective date earlier than June 30, 1987, for the grant of service connection for chondromalacia patella with popliteal Baker's cyst of the right knee and of the left knee.

The Veteran claims that an earlier effective date, prior to June 30, 1987, should be assigned for the grant of service connection for chondromalacia patella with popliteal Baker's cyst of the right knee and of the left knee.  Essentially, he testified at the July 2012 DRO hearing that he developed these disabilities during service and that he tried to contact people at a VA benefits office immediately upon discharge from service to obtain benefits for his knee disabilities, but he was prevented access to the building and to people who could help him file claims on many different occasions.  

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that June 30, 1987, is the correct date for the grant of service connection for chondromalacia patella with popliteal Baker's cyst of the bilateral knees.  While the Veteran has alleged that he is entitled to an earlier effective date for his award of service connection, there is no basis under the governing legal criteria to establish that he is legally entitled to an earlier effective date.  

The Veteran first filed a claim for service connection for his bilateral knee disability on June 30, 1987.  This claim was originally denied in an August 1987 rating decision.  In March 2010, the Veteran submitted an application to reopen the previously denied claim for a bilateral knee disability.  In a September 2011 rating decision, the RO granted service connection for chondromalacia patella with popliteal Baker's cyst of the right knee and the left knee and assigned an effective date of March 4, 2010.  In a January 2013 rating decision, the RO assigned a new effective date of June 30, 1987, in light of the fact that new service treatment records had been located since the 1987 denial, which required reconsideration of the claim.

As noted above, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i).  In this case, the Board must conclude that an effective date earlier than June 30, 1987, the date of the Veteran's original claim for service connection for a bilateral knee disability, is not warranted, as there is no record of a claim for service connection prior to this date, to specifically include within 1 year of separation from service. 

The Board has considered the Veteran's argument that he attempted to seek help in filing a claim at a VA benefits office and was denied access to the building and refused help.  While the Board is sympathetic to the Veteran's assertions that he wished to file a claim earlier than June 30, 1987, and may not have received the proper guidance in doing so, the evidence of record simply contains no indication that the Veteran submitted a claim, to include any documents that could be construed as an informal claim, for service connection prior to June 30, 1987.  

Moreover, the Board has considered the Veteran's June 2014 assertion that the file contains letters sent by the Veteran dating back to 1981.  In this regard, the Board notes that the claims file contains statements and documents submitted by the Veteran and his parents dated in 1981 addressing his knee complaints.  While the Board has considered these documents and acknowledges that they undoubtedly played a role in granting service connection for the Veteran's knee disabilities, the Board notes that these documents were not submitted to VA prior to 1987.  Instead, it appears these documents were originally submitted to the Department of Defense and to members of Congress and then later submitted to VA post-1987.  As noted above, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400.  The Board notes that documents reflecting that the Veteran submitted statements regarding his disabilities to the Department of Defense or to various members of Congress do not constitute an application to VA for benefits.   While he argues VA should have investigated his situation, it remains a claimant's responsibility to file a claim seeking VA benefits.  

Finally, the Veteran argues VA should pay him interest on back pay or reimburse his medical expenses back to 1981, but those are not benefits that VA provides.  He is entitled to health care for his knees, since they are now service-connected, but there is no recourse to reimburse him for old medical expenses prior to when he sought VA benefits.  He also raises a variety of complaints about the Medical Board when he was discharged from service, but these issues are well outside the purview of the appropriate disability ratings to be assigned.

The Board is constrained by the law and regulations made by the Congress governing the establishment of effective dates for the award of compensation.  Thus, notwithstanding the Veteran's assertions as to why an earlier effective date should be assigned, the fact remains that the Veteran filed his original application for service connection on June 30, 1987, which was more than one year after his separation from active service.  In light of this fact, the Board concludes that an earlier effective date is not warranted in this case under VA regulations governing effective dates for awards based on an original claim for service connection.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400.

3.  Extraschedular Ratings

Although a case may be referred to the Director, Compensation Service, for consideration of an extraschedular rating, see 38 C.F.R. § 3.321 (b)(1), referral requires that there be symptoms not contemplated by the rating criteria.  In Yancy v. McDonald, the Court noted that when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007).  Similarly, the Court stated "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Yancy, 27 Vet. App. at 495; see Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran has not raised this issue through his statements, and the evidence of record does not raise this issue through documentation of symptoms not contemplated by the rating criteria.  As such, the issue of referral to the Director, Compensation Service, for consideration of an extraschedular rating is not currently before the Board for consideration.

Additionally, the Board notes that the Court has held that a claim for an increased rating includes a claim for entitlement to special monthly compensation (SMC) when the criteria for such are raised.  Akles v. Derwinski, 1 Vet. App 118 (1991).  In this case, however, the Veteran has not raised this issue himself through any statements, and the evidence of record does raise this issue, as the percentage rating criteria for entitlement to SMC have not been met.  As such, the issue of entitlement to SMC is not currently before the Board for consideration.  


ORDER

Entitlement to an evaluation in excess of 10 percent for service-connected chondromalacia patella with popliteal Baker's cyst of the right knee is denied. 

Entitlement to an evaluation in excess of 10 percent for service-connected chondromalacia patella with popliteal Baker's cyst of the left knee is denied.

Entitlement an effective date earlier than June 30, 1987, for the grant of service connection for chondromalacia patella with popliteal Baker's cyst of the right knee is denied.

Entitlement an effective date earlier than June 30, 1987, for the grant of service connection for chondromalacia patella with popliteal Baker's cyst of the left knee is denied.


REMAND

With respect to the TDIU claim, the Veteran should be provided with a notice letter detailing the requirements for establishing entitlement to TDIU and a VA Form 21-8940, as he has not been provided with either.  Upon review and consideration of any information thereafter received, the AOJ shall determine whether TDIU is warranted, to include whether referral to the Director, Compensation and Pension Service is warranted for extra-schedular consideration under 38 C.F.R. § 4.16(b).
Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist with regard to substantiating a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2. Review and consider all information, and determine whether entitlement for TDIU is warranted, to include, if necessary, whether referral to the Director, Compensation and Pension Service is warranted for extra-schedular consideration under 38 C.F.R. § 4.16(b).

3. Then, readjudicate the claim.  If the benefits sought remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


